Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for consideration under the after final consideration pilot program 2.0 was received on 3/23/2021.
Claims 1, 6, 7, 11 and 17 are amended.  The examiner notes that the status identifier for claim 11 is listed as “previously presented” instead of “currently amended”, however the examiner will treat claim 11 as currently amended.  
Claims 5 and 16 are cancelled.
Claims 1-4, 6-15 and 17 are pending in the current application.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thad Faleski on 3/26/2021.
The application has been amended as follows: 
Claim 1, line 25: change “first” to “second”
Claim 11, line 25: change “first” to “second”
Claim 17 line 1: change “16” to “11”
Allowable Subject Matter
Claims 1-4, 6-15 and 17 are allowed.
The following is an examiner’s statement of reasons for allowance: The claim amendments and supporting remarks overcome the prior rejections and the prior art does not disclose the combination of features recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D WIEST whose telephone number is (571)270-5974.  The examiner can normally be reached on M-F 6:00 - 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571 272 6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ANTHONY D WIEST/Primary Examiner, Art Unit 3617